DETAILED ACTION
Claims 1-16 are presented for examination based on the amendment filed 12/14/2020.
Claim 9 is cancelled via examiner’s amendment and agreement.
Claims 1 and 14-15 are amended via examiner’s amendment and agreement.
Rejections under 35 USC 103 for claims 1-16 are withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
Claims 1-8 and 10-16 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James J Zhu, Reg. No. 52,396 on 02/23/2021.
The application has been amended as follows: 
1.	(Currently amended) A method for numerically simulating orthodontic effect of an orthodontic appliance, comprising the following steps:
providing a numerical dental model representing a patient’s dental tissues, wherein the numerical dental model comprises mechanical parameters and geometrical parameters of the patient’s dental tissues; 
providing a numerical orthodontic appliance model representing the orthodontic appliance, and the numerical orthodontic appliance model comprising mechanical parameters and geometrical parameters of the orthodontic appliance;
combining the numerical orthodontic appliance model with the numerical dental model to simulate wearing of the orthodontic appliance on the patient’s dental tissues;
calculating orthodontic change after wearing of the orthodontic appliance on the patient’s dental tissues, based on the mechanical parameters and geometrical parameters included in the numerical orthodontic appliance model and the numerical dental model respectively; and
assessing the orthodontic effect of the numerical orthodontic appliance model based on the orthodontic change;
wherein the orthodontic appliance is an invisible shell orthodontic appliance representing teeth arrangement at an expected orthodontic state, and the mechanical parameters in the numerical orthodontic appliance model are dependent on a material used to make the orthodontic appliance;
wherein the mechanical parameters of the patient’s dental tissues include elastic modulus of periodontal tissue;
wherein the mechanical parameters of the patient’s dental tissues include changes of elastic modulus of periodontal tissue with time and strain.

2.	(Original) The method according to claim 1, wherein the step of assessing the orthodontic effect of the numerical orthodontic appliance model based on the orthodontic change comprises:
comparing the orthodontic change with the expected orthodontic state corresponding to the orthodontic appliance; and
rejecting the orthodontic appliance when a difference between the orthodontic change and the expected orthodontic state exceeds a predetermined tolerance; and accepting the orthodontic appliance when the difference between the orthodontic change and the expected orthodontic state does not exceed the predetermined tolerance.

3.	(Original) The method according to claim 2, wherein the method further comprises:
	using the numerical orthodontic appliance model of the accepted orthodontic appliance to manufacture a physical orthodontic appliance.

4. (Original) The method according to claim 2, wherein the method further comprises:
	modifying the numerical orthodontic appliance model for the rejected orthodontic appliance according to the orthodontic change.

5. (Original) The method according to claim 1, wherein the patent’s dental tissues includes the patent’s maxillary dentition and its periodontal tissue, or includes the patient’s mandibular dentition and its periodontal tissue.

6. (Original) The method according to claim 1, wherein the patent’s dental tissues includes one or more teeth in the patient’s maxillary dentition or mandibular dentition and their periodontal tissue.

7. (Original) The method according to claim 1, wherein the numerical orthodontic appliance model is obtained by simulating a manufacturing process of the orthodontic appliance.

8. (Original) The method according to claim 1, wherein the numerical orthodontic appliance model is obtained by scanning a physical orthodontic appliance.

9. (Canceled) 

10. (Original) The method according to claim 1, wherein the mechanical parameters of the orthodontic appliance include elastic modulus of material of the orthodontic appliance, or elastic modulus of material of the orthodontic appliance and its changes with time and strain.

11. (Original) The method according to claim 1, wherein the step of calculating orthodontic change after wearing of the orthodontic appliance on the patient’s dental tissues comprises:
	calculating deformation of periodontal tissue in the patient’s dental tissues as represented by the numerical dental model, until an orthodontic force provided by the numerical orthodontic appliance model and a resisting force generated by the deformation of the periodontal tissue being represented by the numerical dental model reach a mechanical equilibrium state; and
	using tooth movement in the patient’s dental tissues being represented by the numerical dental model at the mechanically equilibrium state as the orthodontic change.

12. (Original) The method according to claim 11, wherein the mechanical parameters of the patient’s dental tissues include elastic modulus of the periodontal tissue and its changes with time and strain, and the mechanical parameters of the orthodontic appliance include elastic modulus of material of the orthodontic appliance and its changes with time and strain; the mechanical equilibrium state is a dynamic mechanical equilibrium state that varies with time.

13. (Original) The method according to claim 1, wherein the method further comprises:
	displaying the digitalized dental model and the orthodontic change therein.

14. (Currently amended) A method for numerically simulating orthodontic effect of an orthodontic appliance, comprising:
providing a numerical dental model representing a patient’s dental tissues, wherein the numerical dental model comprises mechanical parameters and geometrical parameters of the patient’s dental tissues; 
providing a set of numerical orthodontic appliance models, wherein the set of numerical orthodontic appliance models comprises at least a first numerical orthodontic appliance model representing a first orthodontic appliance and a second numerical orthodontic appliance model representing a second orthodontic appliance; wherein the first numerical orthodontic appliance model includes mechanical parameters and geometrical parameters of the first orthodontic appliance, and the second numerical orthodontic appliance model includes mechanical parameters and geometrical parameters of the second orthodontic appliance;
combining the first numerical orthodontic appliance model with the numerical dental model to simulate wearing of the first orthodontic appliance on the patient’s dental tissues;
calculating orthodontic change after wearing of the first orthodontic appliance on the patient’s dental tissues, based on the mechanical parameters and geometrical parameters included in the first numerical orthodontic appliance model and the numerical dental model respectively; and
modifying the second numerical orthodontic appliance model based on the orthodontic change;
wherein the first orthodontic appliance is an invisible shell orthodontic appliance representing teeth arrangement at a first expected orthodontic state and the second orthodontic appliance is an invisible shell orthodontic appliance representing teeth arrangement at a second expected orthodontic state after the first expected orthodontic state, and the mechanical parameters in the first and second numerical orthodontic appliance model are dependent on a material used to make the first and second orthodontic appliance;
wherein the mechanical parameters of the patient’s dental tissues include elastic modulus of periodontal tissue;
wherein the mechanical parameters of the patient’s dental tissues include changes of elastic modulus of periodontal tissue with time and strain.

15. (Currently amended) A method for numerically simulating orthodontic effect of an orthodontic appliance, comprising:
providing a numerical dental model representing a patient’s dental tissues, wherein the numerical dental model comprises mechanical parameters of the patient’s dental tissues; 
providing a set of numerical orthodontic appliance models, wherein the set of numerical orthodontic appliance models comprises at least a first numerical orthodontic appliance model representing a first orthodontic appliance and a second numerical orthodontic appliance model representing a second orthodontic appliance; wherein the first numerical orthodontic appliance model includes mechanical parameters and geometrical parameters of the first orthodontic appliance, and the second numerical orthodontic appliance model includes mechanical parameters and geometrical parameters of the second orthodontic appliance;
combining the first numerical orthodontic appliance model with the numerical dental model to simulate wearing of the first orthodontic appliance on the patient’s dental tissues;
calculating first orthodontic change after wearing of the first orthodontic appliance on the patient’s dental tissues, based on the mechanical parameters and geometrical parameters included in the first numerical orthodontic appliance model and the numerical dental model respectively; 
combining the second numerical orthodontic appliance model with the numerical dental model including the first orthodontic change, so as to simulate wearing of the second orthodontic appliance on the patient’s dental tissues after wearing the first orthodontic appliance;
calculating second orthodontic change after wearing of the first orthodontic appliance and the second orthodontic appliance on the patient’s dental tissues, based on the mechanical parameters and geometrical parameters included in the second numerical orthodontic appliance model and the numerical dental model respectively; 
assessing the orthodontic effect of the first and second numerical orthodontic appliance models based on the second orthodontic change;
wherein the first orthodontic appliance is an invisible shell orthodontic appliance representing teeth arrangement at a first expected orthodontic state and the second orthodontic appliance is an invisible shell orthodontic appliance representing teeth arrangement at a second expected orthodontic state after the first expected orthodontic state, and the mechanical parameters in the first and second numerical orthodontic appliance models are dependent on a material used to make the first and second orthodontic appliances;
wherein the mechanical parameters of the patient’s dental tissues include elastic modulus of periodontal tissue;
wherein the mechanical parameters of the patient’s dental tissues include changes of elastic modulus of periodontal tissue with time and strain.

16. (Original) The method according to claim 15, wherein the step of assessing the orthodontic effect of the first and second numerical orthodontic appliance models based on the second orthodontic change comprises:
comparing the second orthodontic change with a second expected orthodontic state corresponding to the second orthodontic appliance; and
rejecting the first and/or second orthodontic appliances when difference between the second orthodontic change and the second expected orthodontic state exceeds a predetermined tolerance; and accepting the first and/or second orthodontic appliances when the difference between the second orthodontic change and the second expected orthodontic state does not exceed the predetermined tolerance.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-8 and 10-16 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “calculating orthodontic change after wearing of the orthodontic appliance on the patient’s dental tissues, based on the mechanical parameters and geometrical parameters included in the numerical orthodontic appliance model and the numerical dental model respectively; and assessing the orthodontic effect of the numerical orthodontic appliance model based on the orthodontic change; wherein the orthodontic appliance is an invisible shell orthodontic appliance representing teeth arrangement at an expected orthodontic state, and the mechanical parameters in the numerical orthodontic appliance model are dependent on a material used to make the orthodontic appliance; wherein the mechanical parameters of the patient’s dental tissues include elastic modulus of periodontal tissue; wherein the mechanical parameters of the patient’s dental tissues include changes of elastic modulus of periodontal tissue with time and strain.” 
Prior Art of Record
The Prior art of reference Rubbert (U.S. Patent Application Publication 2002/0015934 A1) discloses:  	(Rubbert: FIG. 2 shows a computer with a model of teeth, elements 18 and 20 which is supported by FIG. 1, elements 22, including the computer 30 and teeth model 18. FIG. 6, discloses “3-Dimensional Image Capture”, FIGs. 57-63 and 69-87 discloses 3D models of teeth where the models are build based on scans of a patient’s teeth. Para. [0017] “An interactive, orthodontic care system is provided based on scanning of teeth. The system includes a hand-held scanner and associated processing system for capturing images of the dentition of the patient and processing the images to generate a full, virtual, three-dimensional model of the dentition.” See also para. [0414] “In a preferred embodiment, the virtual model of teeth comprises a set of virtual, individual three-dimensional tooth objects. A method of obtaining the tooth objects from a scan of teeth, and obtaining other virtual objects of associated anatomical structures, e.g., gums, roots and bone is described. When the teeth are separated from each other and from the gums, they can be individually manipulated.”; paras. [0414]-[0419], but specifically para. [0419] “The treatment planning system is based on individual tooth objects which can be moved to any position in three dimensional space. They can be moved in several ways-by direct user specified movement, and by adding an object comprising an orthodontic appliance and changing the configuration of the appliance to 
The Prior art of reference Ryokawa (Hiromi Ryokawa et. al., The mechanical properties of dental thermoplastic materials in a simulated intraoral environment, Orthodontic Waves 65 (2006) 64-72) discloses:  	(Ryokawa:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129